EXHIBIT 99.2 WMS 4Q 2007 TRANSCRIPT Operator:Ladies and gentlemen, thank you for standing by.And welcome to the WMS Industries 2007 Fourth Quarter Results Conference Call.[Operator Instructions] As a reminder this conference is being recorded Tuesday, August 7, 2007.It is now my pleasure to introduce Bill Pfund, Vice President of Investor Relations.Please go ahead, sir. William Pfund, Vice President of Investor Relations Thank you, operator.With me to discuss our record 2007 results, fiscal 2008 guidance, and product and operating trends are Brian Gamache, President and Chief Executive Officer; Orrin Edidin, Executive Vice President and Chief Operating Officer; and Scott Schweinfurth, Executive Vice President, Chief Financial Officer and Treasurer. Before turning the call over to Brian, I would like to review our safe harbor language.Our call today contains forward-looking statements concerning the outlook for WMS and future business conditions.These statements are based on currently available information and involve certain risks and uncertainties.The Company’s actual results could differ materially from those anticipated in the forward-looking statements depending on the factors described under “Item 1. Business – Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended June 30, 2006, and in our more recent reports filed with the SEC.The forward-looking statements made on this call and web cast, the archived version of the web cast, and in any transcripts of this call are only made as of this date, August 7, 2007. Additionally, all per share and share amounts discussed herein have been adjusted to reflect the Company’s 3-for-2 stock split that was effected June 14, 2007. Now let me turn the call over to Brian. Brian R. Gamache, President and Chief Executive Officer Thank you, Bill. Good afternoon everyone. Our record fourth quarter results are the crowning achievement to a very productive and successful year for WMS.I am pleased to report that fiscal 2007 fourth quarter net income increased 67% year-over-year to a quarterly record $16.7 million, or 29 cents per diluted share on a split-adjusted basis, on a quarterly record revenue of $158 million, which was just above the high end of our guidance.For the full year our net income rose 47% to a record $49 million, or, $0.86 per diluted share, on a 20% increase in revenues to $540 million. At the beginning of fiscal 2007, we identified five key priorities for WMS.Based on our team’s focus and ability to achieve success in addressing these priorities, our annual results speak for themselves: Our gaming operations business achieved a 17% increase in the installed base to 8,276 units and the average revenue per day increased to $57.66, driving a $25 million, or 17% improvement in gaming operations revenues, for the fiscal year. Our North American unit ship share increased, as we sold 13% more units in fiscal 2007 at a slightly higher average selling price, despite the challenging replacement cycle and a very competitive marketplace. Our international shipments for the year grew a solid 36%, with demand coming from around the globe – Asia, Latin America and Europe; and for fiscal 2007, comprised 29% of our total annual unit shipments. Our gross profit margin on product sales increased by 340 basis points over the prior year to 46%, and when coupled with discretionary spending discipline, led to a 280 basis point improvement in operating margin for the full year to 14%. And, our cash flow from operations increased by 15% to $119 million from $103 million in fiscal 2006, even as we increased spending for R&D, in order to support WMS initiatives to achieve consistent future growth. Indeed, WMS had a terrific year; and we accomplished what we said we would.But, of equal importance, by achieving success in addressing our priorities in fiscal 2007, we also built a stronger foundation to sustain further financial success in fiscal 2008 and beyond. In particular, I want to highlight the progress the WMS team made in achieving better consistency in sales growth and profitability, and in overcoming the challenges presented by the slow domestic replacement cycle.Our average revenue per employee increased to more than $403,000 in fiscal 2007
